DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species B, Species i in the reply filed on 09/14/2021 is acknowledged.  The traversal is on the ground(s) that Species A and B and Species i and ii are not mutually exclusive.  This is found persuasive.  The election/restrictions of the claims are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-8 & 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring et al. (U.S. Patent Application 2011/0110572 A1) and further in view of Claus et al. (U.S. Patent Application 2008/0242968 A1)
Claim 1:  Guehring teaches – 
A method for determining medical imaging modality parameter, from a plurality of imaging modality parameters, to be used to produce an image of an examination object (Figure 1 & 6) 
the method comprising:
providing a computer [PC] (Para 0013) with information obtained from one or more preliminary examinations of the examination object and generating classification results in the computer according to a degree that one or more interfering influences have an influence on the information (Para 0016 and Figure 6, Element 603) 
analyzing the classification results in the computer to evaluate the classification results (Figure 6, Element 606) and determining medical imaging modality parameters thereof from among said plurality of imaging modality parameters that minimize the influence of the one or more interfering influences in one or more images of the examination object to be generated using the medical imaging modality and the determined one or more parameters thereof (Figure 6, Element 615) and
representing the image modality and the one or more parameters thereof in an electronic output from the computer (Figure 6, Element 617).

Guehring fails to teach a method for determining a medical imaging modality, from a plurality of imaging modalities.
However, Claus teaches –
A method for determining a medical imaging modality, from a plurality of imaging modalities, and one or more parameters thereof, to be used to produce an image of an examination object […determine whether certain regions require more thorough scanning by the same or different imaging modalities… the process of obtaining scan parameters 26 from the initial image 20 and/or image data 14 is automated] (Para 0018), the method comprising:
analyzing the classification results in the computer to evaluate the classification results and determining a medical imaging modality and one or more parameters thereof from among said plurality of imaging modalities [scan parameters 26 derived based upon a first image 20 or image data 14 provide suitable information such that the subsequently generated images 33 can be optimally generated] (Para 0018 & 0021) in order to provide an automated process whereby the initial image provides pertinent information for subsequent image acquisitions (Para 0012)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring to include the determining a medical imaging modality as taught by Claus in order to provide an 
Claim 2/1:  Guehring teaches wherein the information comprises interfering influences within images of the examination object that were previously produced using one or more imaging modalities and parameters, the images being automatically interpreted based on the interfering influences (Figure 8, Element 823).
Claim 3/2/1:  Guehring teaches wherein generating the classification results comprises capturing information from an operator to improve the classification (Figure 4A, Element 403, 406, 409 & 410).
Examiner’s Note:  The entered information for Element 403, 406, 409 & 410 was entered by the operator when taking the first image and that first image is analyzed to tell the operator how to correct for the second image.
Claim 4/2/1:  Guehring teaches wherein the electronic output from the computer comprising an image of the examination object generated based on the determined medical imaging modality and the determined one or more parameters (Figure 6, Element 615 & 617) and the method further comprises adding the generated image (Figure 1, Element 17) to images from which the interfering influences are classified.
Claim 5/1:  Guehring teaches wherein the electronic output from the computer comprises an image of the examination object generated based on the determined medical imaging modality and the determined one or more parameters (Figure 6, Element 615 & 617).
Claim 6/1:  Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).
Claim 7/1:  Guehring teaches wherein the classification results comprise at least one quality numerical value derives, based on the information, at least one numerical value corresponding to a quality of images of the examination object produced using an imaging modality (Figure 1, Element 23 and Para 0018).
Claim 8/1:  Guehring teaches wherein the generating the classification results of the information, the analysis of the classification results, and/or the determination of the imaging modality and the one or more parameters is performed using one or more rules and/or a machine learning algorithm (Para 0013, 0016 & 0018).
Claim 10/1:  Guehring teaches further comprising automatically setting parameters to be deployed to the one or more parameters that are determined for the determined imaging modality (Para 0018).
Claim 11/1:  Guehring teaches wherein the imaging modality to be determined is stipulated [in response to user interaction] (Para 0021) and the method further comprises generating a warning [visible as a warning to the operator as a "pop-up"] before an image of the examination object is produced using the stipulated imaging modality if the classification results prohibit production of an image of the examination object using the stipulated imaging modality (Para 0022).
Claim 12/1:  Guehring teaches wherein the determined imaging modality comprises magnetic resonance tomography, computed tomography, positron emission 
Claim 13/1:  Guehring teaches a non-transitory computer readable medium that stores a program, that when executed, causes a controller [processor] to perform the method of claim 1 (See rejection for Claim 1 and Para 0032-0033).
Claim 14:  Guehring teaches – 
A system for determining a medical imaging modality parameter, from a plurality of a imaging modality parameters, to be used to produce an image of an examination object (Figure 1 & 6)
the system comprising:
a memory (Para 0032) that stores information obtained from one or more preliminary examinations of the examination object (Figure 1, Element 11) and 
a controller [processor] communicatively coupled to the memory (Para 0032-0033), and that is configured to generate classification results according to a degree that one or more interfering influences have an influence on the information (Figure 6, Element 606)
analyze the classification results to evaluate the classification results and determine a medical imaging modality parameters among the plurality of imaging modality parameters that minimize the influence of the one or more interfering influences in one or more images of the examination object to be generated using the medical imaging modality and the determined one or more parameters thereof (Figure 6, Element 615) and 
generate an electronic output representing the determined image modality and the one or more parameters thereof (Figure 6, Element 617).
Guehring fails to teach a method for determining a medical imaging modality, from a plurality of imaging modalities.
However, Claus teaches –
A system for determining a medical imaging modality, from a plurality of a imaging modalities, and one or more parameters thereof, to be used to produce an image of an examination object […determine whether certain regions require more thorough scanning by the same or different imaging modalities… the process of obtaining scan parameters 26 from the initial image 20 and/or image data 14 is automated] (Para 0018), the system comprising:
analyzing the classification results in the computer to evaluate the classification results and determining a medical imaging modality and one or more parameters thereof from among said plurality of imaging modalities [scan parameters 26 derived based upon a first image 20 or image data 14 provide suitable information such that the subsequently generated images 33 can be optimally generated] (Para 0018 & 0021) in order to provide an automated process whereby the initial image provides pertinent information for subsequent image acquisitions (Para 0012)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring to include the determining a medical imaging modality as taught by Claus in order to provide an 
Claim 15/14:  Guehring teaches wherein the controller is further configured to control an imaging system to generate an image of the examination object based on the determined medical imaging modality and the determined one or more parameters (Figure 6, Element 615 & 617).
Claim 16/14:  Guehring teaches an imaging system (Figure 1, Element 40) comprising:
a medical imaging modality (Figure 1, Element 40) and the system of claim 14 (See the rejection of Claim 14 above), wherein the imaging system is configured to:
set one or more parameters of the medical imaging modality to the determined one or more parameters determined by the system of claim 14 (Figure 6, Element 615), and
generate an image of the examination object using the medical imaging modality
and based on the one or more parameters that have been set (Figure 6, Element 617).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring et al. (U.S. Patent Application 2011/0110572 A1) and Claus et al. (U.S. Patent Application 2008/0242968 A1) and further in view of Wang et al. (U.S. Patent Application 2017/0301066 A1) 
Claim 9/1:  Guehring and Claus fail to teach weighting.  However, Wang teaches – wherein the analyzing the classification results comprises weighting the classification results, wherein results relating to that body region of the examination object for which 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring and Claus to include the weighing as taught by Claus in order to correct more for the effect of metal artifact in the body region (Para 0083 & 0092).
Examiner’s Note:  The Examiner is interpreting “results relating to that body region of the examination object for which the image is to be produced are weighted more highly” to mean the body region (pixels) close to a metal artifact are weighted more highly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sreenivasan et al. (U.S. Patent Application 2019/0362835 A1) – Sreenivasan teaches a method for generating a textual description from a medical image, comprising: receiving a medical image having a first modality to a system configured to generate a textual description of the medical image; determining, using an imaging modality classification module, that the first modality is a specific one of a plurality of different modalities; determining, using an anatomy classification module, that the medical image comprises information about a specific portion of an anatomy; identifying, by an orchestrator module based at least on the determined first modality, which of a plurality of different text generation models to utilize to generate a textual description from the 
Wollenweber et al. (U.S. Patent Application 2005/0267348 A1) – Wollenweber teaches a method and apparatus for imaging a patient is provided. The method includes receiving patient information, automatically selecting an imaging protocol based on the received information, and performing an imaging scan of the patient using the automatically selected imaging protocol.
Yankelevitz et al.  (U.S. Patent Application 2006/0239544 A1) – Yankelevitz teaches a method for expanding the domain of imaging software in a diagnostic work-up includes the steps of: imaging a patient's body parts for a first condition using a first imaging technique directed to a first condition; acquiring known patient risk factors indicating a second condition; compensating for differences in accuracy between a first imaging technique directed to a first condition, and a second imaging technique directed to testing for the second condition to generate a set of measures; placing a range and confidence interval around the set of measures; and evaluating for a second condition using the set of measures and known patient risk factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793